10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-cv-01089-RSL Document12 Filed 07/31/19 Page 1 of 4

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE
DOMAINMARKET, LLC D/B/A No. 19-cv-1089 (RSL)
DOMAINMARKET.COM,
STIPULATION AND ORDER
Plaintiff, EXTENDING DEFENDANT’S TIME
Vv. TO RESPOND TO COMPLAINT
LAKES GAS CoO., NOTE ON MOTION CALENDAR:
July 31, 2019
Defendant.
STIPULATION

The parties stipulate and agrees as follows:

1. Defendant Lakes Gas Co. was served with the Complaint in this case on July 17,
2019 and the time to file an answer or other responsive pleading to Plaintiffs Complaint is
August 7, 2019.

2. The parties are currently engaged in settlement discussions and need additional

time as they discuss a potential resolution.

STIPULATION AND ORDER EXTENDING TIME FREDRIKSON & BYRON, P. A.
TIMOTHY M. O’SHEA
-1 2504 42ND AVE, W
SEATTLE, WA 98199

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-01089-RSL Document 12 Filed 07/31/19 Page 2 of 4

3. Defendant’s counsel has conferred with Plaintiff's counsel who have agreed to
stipulate to an extension of time to August 27, 2019 for Defendant to file an answer or other
responsive pleading to the Complaint.

THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to an
Order from the Court, that the time for Defendant Lakes Gas Co. to file an answer or other

responsive pleading should be extended to August 27, 2019.

Dated: July 31, 2019

 

 

PERKINS COIE (SEA)
OF COUNSEL:
James L. Bikoff By: /4/ William C. Rava
Holly Lance William C. Rava (WSBA No. 29948)
SMITH GAMBRELL & RUSSEL LLP 1201 Third Ave.
1055 Thomas Jefferson St., NW Suite 4900
Suite 400 Seattle, WA 98101-3099
Washington, DC 20007 Tel: (206) 583-8888
Tel: (202) 263-4300 WRava(@perkinscoie.com
ibikoff@serlaw.com
hlance(@)sgrlaw.com
Attorneys for Plaintiff DomainMarket, LLC
Dated: July 31, 2019 FREDRIKSON & BYRON, P.A.
By: /s/ Timothy M. O’Shea

Timothy O’Shea (WSBA No. 53268)

2504 42nd Avenue West

Seattle, WA 98199

Tel: (612) 492-7373

Email: toshea(a@)fredlaw.com

Attorney for Defendant Lakes Gas Co.
STIPULATION AND ORDER EXTENDING TIME FREDRIKSON & BYRON, P. A.
TIMOTHY M. O’SHEA
-2 2504 42ND AVE. W

SEATTLE, WA 98199

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-01089-RSL Document12 Filed 07/31/19 Page 3 of 4

ORDER
Based on the foregoing stipulation of the parties, it is hereby ordered that the time for
Defendant to file an answer or other responsive pleading is extended to August 27, 2019.

IT IS SO ORDERED.

Dated: Pot 2019 (Me S (ajuk

Robert S. Lasnik
United States District Judge

STIPULATION AND ORDER EXTENDING TIME FREDRIKSON & BYRON, P. A.
TIMOTHY M. O’SHEA
-3 2504 42ND AVE. W
SEATTLE, WA 98199

 
